—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered September 12, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled *153substance in the third degree, and convicting him, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 7V2 to 15 years, unanimously affirmed.
Defendant was not deprived of a fair trial by the challenged portions of the People’s summation. The prosecutor’s summation was fair as a whole (see, People v D’Alessandro, 184 AD2d 114, 119, lv denied 81 NY2d 884), and the challenged remarks consisted, for the most part, of proper responses to the defense summation (see, People v Torres, 220 AD2d 269, lv denied 87 NY2d 925).
Defendant’s challenge to the court’s supplemental charge is U,npreserved and we decline to review it in the interest of justice. Were we to review this claim, we would reject it.
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Williams, Wallach, Lerner and Friedman, JJ.